DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 12/24/2018.
	Claims 1-20 are being considered on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2019, 6/12/2020, and 8/16/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of Applicant's IDS forms 1449 filed 1/30/2019, 6/12/2020, and 8/16/2021 are attached to the instant Office action. 
Drawings
	The drawings filed on 3/25/2019 are accepted. 
Claim Objections
Claims 1 and 9 objected to because of the following informalities: The first line of claims 1 and 9 refer, respectively to, a method and a system to, “accelerate new polymer”.
For examination purposes, this line is being interpreted as “accelerate discovery of a new polymer”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 
Regarding claim 1: 
Step 1: Independent claim 1 recites a computer-implemented method and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
Step 2a Prong 1:
generating a set of material candidates expected to yield materials with target properties (Mental process: generating a set of material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind;  nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can mentally come up with a set of material candidates or write a list of material candidates down on a piece of paper).
receiving subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates (Mental process: receiving a decision regarding material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can listen to an expert’s decision and receive it or a person can receive a report from a subject matter regarding the candidates).
Step 2a Prong 2: This judicial exception is not integrated into practical application
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision. (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a machine learning model which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 2:
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application
applying the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
applying the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a machine learning model which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 3: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
sorting the generated set of material candidates expected to yield materials with target properties (Mental process: sorting a generated set of material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind;  nothing in this claim element precludes the step from practically being performed in the mind. For example, a person review the set of candidates and sort them mentally or a person can write down the candidates on a physical piece of paper and mark each candidate as belonging to a category i.e. sorting them).
causing presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision. (Mental process: presenting a predefined number of sorted material to a subject matter expert to solicit the expert’s opinion is a process that that, under its broadest reasonable interpretation, covers performance of the limitation in the mind;  nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can tell the subject matter expert about the top 10 candidates or a person can present the top 5 candidates on a piece of paper to the subject matter expert).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 4:
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes an artificial neural network. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of an artificial neural network which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes an artificial neural network (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of an artificial neural network which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 5:
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes a convolutional neural network. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a convolutional neural network which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes a convolutional neural network (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a convolutional neural network which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 6:
 Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes at least one of a random forest, support vector machine, and a logistic regression. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a random forest, support vector machine, and a logistic regression, which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes at least one of a random forest, support vector machine, and a logistic regression (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a random forest, support vector machine, and a logistic regression, which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 7:
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs. (Insignificant extra-solution activities).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the training data set consists of structured fingerprint data representation of molecular graphs is an insignificant extra-solution activity does not add any meaningful limitation to the process of soliciting and using an expert opinion to train a neural network.).  

Regarding claim 8: 
Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model is specific to the subject matter expert. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model, which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model is specific to the subject matter expert (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a machine learning model, which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 9: 
Step 1: Independent claim 9 recites a system and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
Step 2a Prong 1:
the hardware processor configured to at least: generate a set of material candidates expected to yield materials with target properties; (Mental process: generating a set of material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a hardware processor”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can mentally come up with a set of material candidates or write a list of material candidates down on a piece of paper).
receive subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates (Mental process: receiving a decision regarding material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a hardware processor”,   nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can listen to an expert’s decision and receive it or a person can receive a report from a subject matter regarding the candidates).
Step 2a Prong 2: This judicial exception is not integrated into practical application
a hardware processor (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a hardware processor which does not integrate the exceptions above into practical application).
a memory device coupled with the hardware processor (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a memory device coupled with a hardware processor which does not integrate the exceptions above into practical application).
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
a hardware processor (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a hardware processor which is insufficient to amount to significantly more than the judicial exceptions above).
a memory device coupled with the hardware processor (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a memory device coupled with a hardware processor which is insufficient to amount to significantly more than the judicial exceptions above).
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model which is insufficient to amount to significantly more than the judicial exceptions above).

Regarding claim 10:
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application
the hardware processor is further configured to apply the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a hardware processor and a machine learning model which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
the hardware processor is further configured to apply the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a hardware processor and a machine learning model which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 11: 
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application
the hardware processor is further configured to sort the generated set of material candidates expected to yield materials with target properties (Mental process: sorting a generated set of material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “hardware processor”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person review the set of candidates and sort them mentally or a person can write down the candidates on a physical piece of paper and mark each candidate as belonging to a category i.e. sorting them).
cause presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision. (Mental process: presenting a predefined number of sorted material to a subject matter expert to solicit the expert’s opinion is a process that that, under its broadest reasonable interpretation, covers performance of the limitation in the mind;  nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can tell the subject matter expert about the top 10 candidates or a person can present the top 5 candidates on a piece of paper to the subject matter expert).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 12: 
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes an artificial neural network. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of an artificial neural network which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes an artificial neural network (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of an artificial neural network which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 13: 
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes a convolutional neural network. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a convolutional neural network which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes a convolutional neural network (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a convolutional neural network which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 14: 
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes at least one of a random forest, support vector machine, and a logistic regression. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a random forest, support vector machine, and a logistic regression, which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes at least one of a random forest, support vector machine, and a logistic regression (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a random forest, support vector machine, and a logistic regression, which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 15: 
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs. (Insignificant extra-solution activities).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the training data set consists of structured fingerprint data representation of molecular graphs is an insignificant extra-solution activity does not add any meaningful limitation to the process of soliciting and using an expert opinion to train a neural network.

Regarding claim 16: 
Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model is specific to the subject matter expert. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model, which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model is specific to the subject matter expert (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a machine learning model, which is insufficient to amount to significantly more than the judicial exceptions above.). 

Regarding claim 17:
Step 1: Independent claim 17 recites a computer program product and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
Step 2a Prong 1: 
the program instructions executable by a device to cause the device to: generate a set of material candidates expected to yield materials with target properties; (Mental process: generating a set of material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program instructions executable by a device”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can mentally come up with a set of material candidates or write a list of material candidates down on a piece of paper).
receive subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates (Mental process: receiving a decision regarding material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a hardware processor”,   nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can listen to an expert’s decision and receive it or a person can receive a report from a subject matter regarding the candidates).
Step 2a Prong 2: This judicial exception is not integrated into practical application
computer readable storage medium having instructions embodied therewith (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a computer readable storage medium having instructions embodied therewith, which does not integrate the exceptions above into practical application).
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
computer readable storage medium having instructions embodied therewith (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a computer readable storage medium having instructions embodied therewith, which is insufficient to amount to significantly more than the judicial exceptions above).
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a machine learning model which is insufficient to amount to significantly more than the judicial exceptions above).

Regarding claim 18:
Step 2a Prong 1: See the rejection of claim 17 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application 
the device is further caused to apply the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a device and a machine learning model which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
the device is further caused to apply the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a device and a machine learning model which is insufficient to amount to significantly more than the judicial exceptions above).

Regarding claim 19:
Step 2a Prong 1: See the rejection of claim 17 above. The same rationale applies to this dependent claim
Step 2a Prong 2: This judicial exception is not integrated into practical application
the device is further caused to sort the generated set of material candidates expected to yield materials with target properties (Mental process: sorting a generated set of material candidates is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “device”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person review the set of candidates and sort them mentally or a person can write down the candidates on a physical piece of paper and mark each candidate as belonging to a category i.e. sorting them).
cause presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision. (Mental process: presenting a predefined number of sorted material to a subject matter expert to solicit the expert’s opinion is a process that that, under its broadest reasonable interpretation, covers performance of the limitation in the mind;  nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can tell the subject matter expert about the top 10 candidates or a person can present the top 5 candidates on a piece of paper to the subject matter expert).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 20: 
Step 2a Prong 1: See the rejection of claim 17 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning model includes a convolutional neural network. (mere instructions to apply the exception using a generic computer component. That is, this limitation generically refers to the use of a convolutional neural network which does not integrate the exceptions above into practical application).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 the machine learning model includes a convolutional neural network (mere instructions to apply the exception using generic computer component. That is, this limitation generically refers to the use of a convolutional neural network which is insufficient to amount to significantly more than the judicial exceptions above.). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, et. al. (US 2017/0193200 A1, hereinafter “Hsu”) in view of Chidlovskii (US 8612373 B2, hereinafter “Chidlovskii”). 
Regarding claim 1, Hsu teaches a computer-implemented method to accelerate a new polymer, comprising: 
generating a set of material candidates expected to yield materials with target properties; (Hsu, para. 0039: “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors”; Examiner notes that the broadest reasonable interpretation of “materials” means the matter from which a thing is or can be made, such as a chemical compound as provided by Hsu.)
Hsu does not explicitly disclose: 
receiving subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates 
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision
However, Chidlovskii teaches: 
receiving subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates (Chidlovskii, col. 3, lns. 35-38: “When a selected element instance has a low confidence factor, a human annotator/expert is queried for a true class label of the instance.” Examiner notes that the broadest reasonable interpretation of “decision indicating accepted and rejected material” includes assigning a “true” class label which would indicate acceptance or rejection of the generated candidate based on whether such candidate was labeled correctly vis a vis the “true” class label). 
based on the subject matter expert's input, training a machine learning model to replicate the subject matter expert's decision (Chidlovskii, col. 3, lns. 51-58: “two different methods are disclosed for the changing and retraining of the subject classifying system, including a local approach and a global approach. The local approach associates a local model for each evolution command. The global approach includes an associated global model for the most recent changing of the associate features for the predicted class comprising issuing of a concept evolution command by the annotating expert”. Examiner notes that the broadest reasonable interpretation of training a model to replicate an expert’s decision means training a model to output the same decisions that the expert would make, including using evolution commands such as in Chidlovskii.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu. Hsu teaches a system and method for generating and predicting chemical structures for targeted structural and property values; Chidlovskii teaches an active learning method for classifying data with input from a human annotator. One of ordinary skill would have been motivated to combine the teachings of Chidlovskii into Hsu in order to improve machine learning by facilitating refinement of knowledge collections resulting in faster machine learning and better accuracy when faced with pricing or timing constraints (Chidlovskii, col. 2, lns. 55-64). 

Regarding claim 2, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Hsu further teaches: 
applying the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (Hsu, paras. 0038 and 0040: “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors” “Further regarding step 260, subsequent to the machine learning of step 290, step 260 may be repeated, wherein the results of the evaluation in step 270 are used, at least in part, during the configuration of the subsequent chemical compound candidates.” Examiner notes that the broadest reasonable interpretation of “polymerization” means any combination of molecules chemically combined into a larger molecule such as the chemical compounds proposed in Hsu.)

Regarding claim 3, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Hsu further teaches: 
sorting the generated set of material candidates expected to yield materials with target properties (Hsu, paras. 0035 and 0049: “At step 230, a prediction model is constructed to predict a chemical structure from the intended chemical property values.” “After the SMILES string 330 of the fourth step is created, structures that do not satisfy the predicted structural features (such as the number of aromatic rings, etc.) are filtered out during a fifth step.” Examiner notes that the broadest reasonable interpretation of “sorting” means separating according to type such as in Hsu where structures that do not satisfy are separated out, via filter, from those that do satisfy).
Hsu does not explicitly disclose:
causing presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision
However, Chidlovskii teaches: 
causing presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision (Chidlovskii, col. 6, ln. 7-9: “the                                 
                                    m
                                
                             most uncertain observations denoted                                 
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    i
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    m
                                     
                                
                             are proposed to the designer (or a qualified annotator/expert)”. Examiner notes that the broadest reasonable interpretation of “top” means the “most” as in Chidlovskii where the most uncertain observations are the top uncertain observations). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 4, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Chidlovskii further teaches: 
the machine learning model includes an artificial neural network (Chidlovskii, col. 1, lns. 65-66: “An example of these classifiers are neural networks, support vector machines”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 8, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Chidlovskii further teaches: 
the machine learning model is specific to the subject matter expert (Chidlovskii, col. 6, ln. 7-9: “the                                 
                                    m
                                
                             most uncertain observations denoted                                 
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    i
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    m
                                     
                                
                             are proposed to the designer (or a qualified annotator/expert)”. Examiner notes that the broadest reasonable interpretation of “specific to” means “relating to” such as in Chidlovskii where the model predictions are proposed to an expert qualified to evaluate such predictions).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 9, Hsu teaches a system to accelerate a new polymer, comprising: 
a hardware processor (Hsu, para. 0011: “The method further includes constructing, by a hardware processor, a prediction model”) 
a memory device coupled with the hardware processor (Hsu, para. 0025: “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102. A cache 106, a Read Only Memory (ROM) 108, a Random Access Memory (RAM) 110, an input/output (I/O) adapter 120, a sound adapter 130, a network adapter 140, a user interface adapter 150, and a display adapter 160, are operatively coupled to the system bus 102.”)
the hardware processor configured to at least: generate a set of material candidates expected to yield materials with target properties (Hsu, para. 0039: “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors”)
Hsu does not explicitly disclose:
receive subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates  
based on the subject matter expert's input, train a machine learning model to replicate the subject matter expert's decision 
However, Chidlovskii teaches: 
receive subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates  (Chidlovskii, col. 3, lns. 35-38: “When a selected element instance has a low confidence factor, a human annotator/expert is queried for a true class label of the instance.” Examiner notes that the broadest reasonable interpretation of “decision indicating accepted and rejected material” includes assigning a “true” class label which would indicate acceptance or rejection of the generated candidate based on whether such candidate was labeled correctly vis a vis the “true” class label)
based on the subject matter expert's input, train a machine learning model to replicate the subject matter expert's decision (Chidlovskii, col. 3, lns. 51-58: “two different methods are disclosed for the changing and retraining of the subject classifying system, including a local approach and a global approach. The local approach associates a local model for each evolution command. The global approach includes an associated global model for the most recent changing of the associate features for the predicted class comprising issuing of a concept evolution command by the annotating expert”. Examiner notes that the broadest reasonable interpretation of training a model to replicate an expert’s decision means training a model to output the same decisions that the expert would make, including using evolution commands such as in Chidlovskii.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 10, Hsu and Chidlovskii teaches the system of claim 9. Hsu further teaches: 
the hardware processor is further configured to apply the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (Hsu, paras. 0038 and 0040: “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors” “Further regarding step 260, subsequent to the machine learning of step 290, step 260 may be repeated, wherein the results of the evaluation in step 270 are used, at least in part, during the configuration of the subsequent chemical compound candidates.” Examiner notes that the broadest reasonable interpretation of “polymerization” means any combination of molecules chemically combined into a larger molecule such as the chemical compounds proposed in Hsu.)

Regarding claim 11, Hsu and Chidlovskii teaches the system of claim 9. Hsu further teaches: 
the hardware processor is further configured to sort the generated set of material candidates expected to yield materials with target properties (Hsu, paras. 0035 and 0049: “At step 230, a prediction model is constructed to predict a chemical structure from the intended chemical property values.” “After the SMILES string 330 of the fourth step is created, structures that do not satisfy the predicted structural features (such as the number of aromatic rings, etc.) are filtered out during a fifth step.” Examiner notes that the broadest reasonable interpretation of “sorting” means separating according to type such as in Hsu where structures that do not satisfy are separated out, via filter, from those that do satisfy).
Hsu does not explicitly disclose:
cause presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision
However, Chidlovskii teaches: 
cause presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision (Chidlovskii, col. 6, ln. 7-9: “the                                 
                                    m
                                
                             most uncertain observations denoted                                 
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    i
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    m
                                     
                                
                             are proposed to the designer (or a qualified annotator/expert)”. Examiner notes that the broadest reasonable interpretation of “top” means the “most” as in Chidlovskii where the most uncertain observations are the top uncertain observations).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 12, Hsu and Chidlovskii teaches the system of claim 9. Chidlovskii further teaches: 
the machine learning model includes an artificial neural network (Chidlovskii, col. 1, lns. 65-66: “An example of these classifiers are neural networks, support vector machines”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 16, Hsu and Chidlovskii teaches the system of claim 9. Chidlovskii further teaches: 
the machine learning model is specific to the subject matter expert (Chidlovskii, col. 6, ln. 7-9: “the                                 
                                    m
                                
                             most uncertain observations denoted                                 
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    i
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    m
                                     
                                
                             are proposed to the designer (or a qualified annotator/expert)”. Examiner notes that the broadest reasonable interpretation of “specific to” means “relating to” such as in Chidlovskii where the model predictions are proposed to an expert qualified to evaluate such predictions)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 17, Hsu teaches a computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith (Hsu, para. 0067: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)
the program instructions executable by a device to cause the device to generate a set of material candidates expected to yield materials with target properties (Hsu, para. 0039: “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors”; Examiner notes that the broadest reasonable interpretation of “materials” means the matter from which a thing is or can be made, such as a chemical compound as provided by Hsu.)
Hsu does not explicitly disclose:
receive subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates
based on the subject matter expert's input, train a machine learning model to replicate the subject matter expert's decision
However, Chidlovskii teaches:
receive subject matter expert's decision indicating accepted and rejected material candidates from the set of material candidates (Chidlovskii, col. 3, lns. 35-38: “When a selected element instance has a low confidence factor, a human annotator/expert is queried for a true class label of the instance.” Examiner notes that the broadest reasonable interpretation of “decision indicating accepted and rejected material” includes assigning a “true” class label which would indicate acceptance or rejection of the generated candidate based on whether such candidate was labeled correctly vis a vis the “true” class label).
based on the subject matter expert's input, train a machine learning model to replicate the subject matter expert's decision (Chidlovskii, col. 3, lns. 51-58: “two different methods are disclosed for the changing and retraining of the subject classifying system, including a local approach and a global approach. The local approach associates a local model for each evolution command. The global approach includes an associated global model for the most recent changing of the associate features for the predicted class comprising issuing of a concept evolution command by the annotating expert”. Examiner notes that the broadest reasonable interpretation of training a model to replicate an expert’s decision means training a model to output the same decisions that the expert would make, including using evolution commands such as in Chidlovskii.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Regarding claim 18, Hsu and Chidlovskii teaches the system of claim 17. Hsu further teaches: 
the device is further caused to apply the trained machine learning model to a new set of material candidates, the trained machine learning model outputting a subset of candidate material for polymerization. (Hsu, paras. 0038 and 0040: “At step 260, at least one chemical compound candidate is automatically configured from the predicted structural feature vectors” “Further regarding step 260, subsequent to the machine learning of step 290, step 260 may be repeated, wherein the results of the evaluation in step 270 are used, at least in part, during the configuration of the subsequent chemical compound candidates.” Examiner notes that the broadest reasonable interpretation of “polymerization” means any combination of molecules chemically combined into a larger molecule such as the chemical compounds proposed in Hsu.)

Regarding claim 19, Hsu and Chidlovskii teaches the system of claim 17. Hsu further teaches: 
the device is further caused to sort the generated set of material candidates expected to yield materials with target properties (Hsu, paras. 0035 and 0049: “At step 230, a prediction model is constructed to predict a chemical structure from the intended chemical property values.” “After the SMILES string 330 of the fourth step is created, structures that do not satisfy the predicted structural features (such as the number of aromatic rings, etc.) are filtered out during a fifth step.” Examiner notes that the broadest reasonable interpretation of “sorting” means separating according to type such as in Hsu where structures that do not satisfy are separated out, via filter, from those that do satisfy).
Hsu does not explicitly disclose:
cause presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision
However, Chidlovskii teaches:
cause presenting of a predefined top number of the sorted material candidates to the subject matter expert for the subject matter expert to input the decision (Chidlovskii, col. 6, ln. 7-9: “the                                 
                                    m
                                
                             most uncertain observations denoted                                 
                                    
                                        
                                            x
                                        
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    i
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    m
                                     
                                
                             are proposed to the designer (or a qualified annotator/expert)”. Examiner notes that the broadest reasonable interpretation of “top” means the “most” as in Chidlovskii where the most uncertain observations are the top uncertain observations).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chidlovskii into Hsu as set forth above with respect to claim 1.

Claims 5-6, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chidlovskii and further in view of Jha, et. al. (“Enhancing materials property prediction by leveraging computational and experimental data using deep transfer learning” 22 Nov 2019, Nature Communications, (2019)10:5316; hereinafter “Jha”). 

Regarding claim 5, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Neither Hsu nor Chidlovskii explicitly discloses:
the machine learning model includes a convolutional neural network.  
However, Jha teaches: 
the machine learning model includes a convolutional neural network. (Jha, pg. 11, ref. 55: “Hoo-Chang, S. et al. Deep convolutional neural networks for computer-aided detection: Cnn architectures, data set characteristics and transfer learning.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jha into Hsu as modified. Hsu teaches a system and method for generating and predicting chemical structures for targeted structural and property values; Chidlovskii teaches an active learning method for classifying data with input from a human annotator; Jha teaches combining existing large Density Functional Theory (DFT) sets with smaller sets as well as available experimental observations to build more robust prediction models. One of ordinary skill would have been motivated to combine the teachings of Jha into Hsu and Chidlovskii in order to make use of a convolutional neural networks’ (CNN) ability to engage in transfer learning where a CNN may be trained using a large domain with a smaller data set. (Jha, pg. 3, 2nd para.)

Regarding claim 6, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Hsu further teaches: 
…support vector machine… (Hsu, para. 0055: “the model construction process is performed by, for example, a Support Vector Machine or any other regression methods”)
Neither Hsu nor Chidlovskii explicitly disclose: 
the machine learning model includes at least one of a random forest…and a logistic regression 
However, Jha teaches:
the machine learning model includes at least one of a random forest…and a logistic regression (Jha, pg. 5, 2nd para. and pg. 7, 3rd para.: “traditional ML approaches like random forest” “Logistic Regression for classification”) 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jha into Hsu and Chidlovskii as set forth above with respect to claim 5.

Regarding claim 13, Hsu and Chidlovskii teaches the system of claim 9. Neither Hsu nor Chidlovskii explicitly discloses:
the machine learning model includes a convolutional neural network.  
However, Jha teaches: 
the machine learning model includes a convolutional neural network. (Jha, pg. 11, ref. 55: “Hoo-Chang, S. et al. Deep convolutional neural networks for computer-aided detection: Cnn architectures, data set characteristics and transfer learning.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jha into Hsu and Chidlovskii as set forth above with respect to claim 5.

Regarding claim 14, Hsu and Chidlovskii teaches the system of claim 9. Hsu further teaches: 
…support vector machine… (Hsu, para. 0055: “the model construction process is performed by, for example, a Support Vector Machine or any other regression methods”)
Neither Hsu nor Chidlovskii explicitly disclose: 
the machine learning model includes at least one of a random forest…and a logistic regression 
However, Jha teaches:
the machine learning model includes at least one of a random forest…and a logistic regression (Jha, pg. 5, 2nd para. and pg. 7, 3rd para.: “traditional ML approaches like random forest” “Logistic Regression for classification”) 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jha into Hsu and Chidlovskii as set forth above with respect to claim 5.

Regarding claim 20, Hsu and Chidlovskii teaches the system of claim 17. Neither Hsu nor Chidlovskii explicitly disclose: 
the machine learning model includes a convolutional neural network
However, Jha teaches:
the machine learning model includes a convolutional neural network (Jha, pg. 11, ref. 55: “Hoo-Chang, S. et al. Deep convolutional neural networks for computer-aided detection: Cnn architectures, data set characteristics and transfer learning.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jha into Hsu and Chidlovskii as set forth above with respect to claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chidlovskii and further in view of Duvenaud, et. al. (“Convolutional Networks on Graphs for Learning Molecular Fingerprints”, 3 Nov 2015, arXiv:1509.09292v2; hereinafter Duvenaud) 
	
Regarding claim 7, Hsu and Chidlovskii teaches a computer-implemented method in claim 1. Neither Hsu and Chidlovskii explicitly discloses: 
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs
However, Duvenaud teaches:
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs (Duvenaud, pg. 1, sec. 1: “During training, the molecular fingerprint vectors were treated as fixed. In this paper, we replace the bottom layer of this stack– the function that computes molecular fingerprint vectors– with a differentiable neural network whose input is a graph representing the original molecule… We show that neural graph fingerprints match or beat the predictive performance of standard fingerprints”.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Duvenaud into Hsu as modified. Hsu teaches a system and method for generating and predicting chemical structures for targeted structural and property values; Chidlovskii teaches an active learning method for classifying data with input from a human annotator; Duvenaud teaches convolutional neural network that operates directly on graphs of arbitrary size and shape. One of ordinary skill would have been motivated to combine the teachings of Duvenaud into Hsu and Chidlovskii in order to make use of graphical representations of molecular fingerprints which can achieve more interpretable and better predictive performance (Duvenaud, pg. 1, abstract).  

Regarding claim 15, Hsu and Chidlovskii teaches the system of claim 9. Neither Hsu and Chidlovskii explicitly discloses: 
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs
However, Duvenaud teaches:
the training data set for the machine learning model includes structured fingerprint data representation of molecular graphs (Duvenaud, pg. 1, sec. 1: “During training, the molecular fingerprint vectors were treated as fixed. In this paper, we replace the bottom layer of this stack– the function that computes molecular fingerprint vectors– with a differentiable neural network whose input is a graph representing the original molecule… We show that neural graph fingerprints match or beat the predictive performance of standard fingerprints”.
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Duvenaud into Hsu and Chidlovskii as set forth above with respect to claim 7.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huval (US 2018/0373980 A1) teaches training a neural network and receiving manual labels attributed by a human operator.
Antontio, et. al. (WO 2020/176164 A1) teaches a system and method for predicting design space quality for materials development and manufacture. 
Takeda, et. al. (US 11087861 B2) teaches a computer implemented method of generating new chemical compounds. 
Sigel, et al. (US 2020/0143903 A1) teaches virtual screening methods utilizing data sets from nucleotide-encoded libraries (e.g., DNA-encoded libraries).
Oono, et. al. (US 2019/0018933 A1) teaches generative models trained using machine learning approaches, using various data modalities that relate to the chemical compounds.
Kwon, et. al. (US 2019/0220573 A1) teaches a method of generating a chemical structure performed by a neural network device includes receiving a target property value and a target structure characteristic value
Chen, et. al. (“Generative Deep Neural Networks for Inverse Materials Design Using Backpropagation and Active Learning” 2020 Jan 09, Adv. Sci. 2020, 7, 1902607)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STN/Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123